Exhibit 10.2

 

MASTER SERVICES AGREEMENT

 

by and among

 

ZEPHYR RENEWABLES LLC

 

and

 

NRG YIELD, INC.,

 

NRG YIELD LLC

 

and

 

NRG YIELD OPERATING LLC

 

collectively, as Manager

 

Dated as of August 31, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION

1

 

 

 

1.1

Definitions

1

 

1.2

Headings and Table of Contents

5

 

1.3

Interpretation

5

 

1.4

Service Recipients Third Party Beneficiaries

6

 

1.5

Actions by the Manager or the Service Recipients

6

 

 

 

 

ARTICLE 2 APPOINTMENT OF THE MANAGER

7

 

 

 

2.1

Appointment and Acceptance

7

 

2.2

Other Service Recipients

7

 

2.3

Subcontracting and Other Arrangements

7

 

 

 

 

ARTICLE 3 SERVICES AND POWERS OF THE MANAGER

7

 

 

 

3.1

Services

7

 

3.2

Supervision of Manager’s Activities

7

 

3.3

Restrictions on the Manager

7

 

3.4

Errors and Omissions Insurance

8

 

 

 

 

ARTICLE 4 RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS

8

 

 

 

4.1

Other Activities

8

 

4.2

Independent Contractor, No Partnership or Joint Venture

8

 

 

 

 

ARTICLE 5 MANAGEMENT AND EMPLOYEES

9

 

 

 

5.1

Management and Employees

9

 

 

 

 

ARTICLE 6 INFORMATION AND RECORDS

9

 

 

 

6.1

Books and Records

9

 

6.2

Examination of Records by the Service Recipients

9

 

6.3

Access to Information by Manager Group

10

 

6.4

Additional Information

10

 

6.5

Confidential Information

10

 

 

 

 

ARTICLE 7 FEES AND EXPENSES

11

 

 

 

7.1

Annual Fee

11

 

7.2

Computation and Payment of Quarterly Annual Fee

11

 

7.3

Governmental Charges

12

 

7.4

Computation and Payment of Governmental Charges

12

 

 

 

 

ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF THE MANAGER AND THE SERVICE
RECIPIENTS

12

 

 

 

8.1

Representations and Warranties of the Manager

12

 

8.2

Representations and Warranties of the Service Recipients

13

 

i

--------------------------------------------------------------------------------


 

ARTICLE 9 LIABILITY AND INDEMNIFICATION

14

 

 

 

 

 

9.1

Indemnity

14

 

9.2

Limitation of Liability

15

 

9.3

Benefit to all Manager Indemnified Parties

16

 

 

 

 

ARTICLE 10 TERM AND TERMINATION

16

 

 

 

10.1

Term

16

 

10.2

Termination by the Service Recipients

16

 

10.3

Termination by the Manager

17

 

10.4

Survival Upon Termination

17

 

10.5

Action Upon Termination

17

 

10.6

Release of Money or other Property Upon Written Request

18

 

 

 

 

ARTICLE 11 ARBITRATION

19

 

 

 

11.1

Dispute

19

 

11.2

Arbitration

19

 

11.3

Continued Performance

20

 

11.4

Urgent Relief

20

 

 

 

 

ARTICLE 12 GENERAL PROVISIONS

20

 

 

 

12.1

Amendment, Waiver

20

 

12.2

Assignment

21

 

12.3

Failure to Pay When Due

21

 

12.4

Invalidity of Provisions

21

 

12.5

Entire Agreement

22

 

12.6

Mutual Waiver of Jury Trial

22

 

12.7

Consent to Jurisdiction

22

 

12.8

Governing Law

22

 

12.9

Enurement

23

 

12.10

Notices

23

 

12.11

Further Assurances

24

 

12.12

Counterparts

24

 

Appendices

Appendix A        Services

 

ii

--------------------------------------------------------------------------------


 

MASTER SERVICES AGREEMENT

 

This MASTER SERVICES AGREEMENT is made as of August 31, 2018 (the “Effective
Date”), by and among Zephyr Renewables LLC, a Delaware limited liability company
(“Zephyr”), and NRG Yield, Inc., a Delaware corporation (“NYLD”), NRG Yield LLC,
a Delaware limited liability company (“NYLD LLC”), and NRG Yield Operating LLC,
a Delaware limited liability company (“NYLD Op” and together with NYLD and NYLD
LLC, the “Manager”). Each of Zephyr and Manager is referred to herein as a
“Party”, and together as the “Parties”.

 

RECITALS

 

A.            Zephyr directly and indirectly, as applicable, holds interests in
the Service Recipients (as defined below).

 

B.            Zephyr wishes to engage the Manager to provide or arrange for
other Service Providers (as defined below) to provide the services set forth in
this Agreement to the Service Recipients, subject to the terms and conditions of
this Agreement, and the Manager wishes to accept such engagement.

 

C.            Zephyr and Manager have also entered into a Master Services
Agreement, dated as of August 31, 2018 (the “Corresponding MSA”), pursuant to
which Zephyr has agreed to provide, or cause to be provided, services to Manager
on the terms and conditions set forth therein.

 

NOW THEREFORE in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Parties agree as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1          Definitions

 

In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:

 

“AAA” has the meaning assigned thereto in Section 11.2.1.

 

“Acquired Assets” means any renewable infrastructure asset acquired after the
date hereof by any member of the Zephyr Group.

 

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls or is Controlled by, or
is in common Control with, such Person.

 

“Agreement” means this Master Services Agreement, and “herein,” “hereof,”
“hereby,”

 

1

--------------------------------------------------------------------------------


 

“hereunder” and similar expressions refer to this Agreement and include every
instrument supplemental or ancillary to this Agreement and, except where the
context otherwise requires, not to any particular article or section thereof.

 

“Annual Fee” means the Management Group’s Cost of providing the Services for any
calendar year; provided, that the Annual Fee for the first full calendar year
following the Effective Date shall not exceed the amount set forth on Appendix A
under the heading of “Effective Date Cost” or “Post-Transition Cost”, as
applicable. The Annual Fee may be increased or decreased from time to time by an
agreed upon amount resulting from the amendment of the scope of the Services
pursuant to Section 12.1.1.

 

“Arbitration” has the meaning assigned thereto in Section 11.2.1.

 

“Arbitrators” has the meaning assigned thereto in Section 11.2.4.

 

“Board of Directors” means the Board of Directors of Zephyr.

 

“Business” means the business carried on from time to time by the Zephyr Group.

 

“Business Day” means every day except a Saturday or Sunday, or a legal holiday
in the City of New York on which banking institutions are authorized or required
by law, regulation or executive order to close.

 

“Claims” has the meaning assigned thereto in Section 9.1.1.

 

“Control” or “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Corresponding MSA” has the meaning assigned thereto in the recitals.

 

“Costs” means all costs and expenses incurred by the Manager Group in connection
with the provision of the Services. Without limiting the generality of the
foregoing, Costs are expected to include, among other things: (a) fees, costs
and expenses incurred in connection the calculation and payment of taxes and the
preparation and filing of tax returns; (b) fees, costs and expenses in
connection with the procurement and allocation of insurance; (c) fees, costs and
expenses incurred in connection with acquisition of information technology
assets and implementation of information technology systems; and (d) any other
fees, costs and expenses incurred by the relevant member of the Manager Group
that are reasonably necessary for the performance by the relevant member of the
Manager Group of its duties and functions under this Agreement.

 

“Dispute” has the meaning assigned thereto in Section 11.1.

 

“Effective Date” has the meaning assigned thereto in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Expense Statement” has the meaning assigned thereto in Section 7.4.

 

“GAAP” means generally accepted accounting principles in the United States used
by Zephyr in preparing its financial statements from time to time.

 

“Governing Body” means (i) with respect to a corporation, the board of directors
of such corporation, (ii) with respect to a limited liability company, the
manager(s) or managing member(s) of such limited liability company, (iii) with
respect to a limited partnership, the board, committee or other body of the
general partner of such partnership that serves a similar function or the
general partner itself (or if any such general partner is itself a limited
partnership, the board, committee or other body of such general partner’s
general partner that serves a similar function or such general partner’s
partner) and (iv) with respect to any other Person, the body of such Person that
serves a similar function, and in the case of each of (i) through (iv) includes
any committee or other subdivision of such body and any Person to whom such body
has delegated any power or authority, including any officer and managing
director.

 

“Governing Instruments” means (i) the certificate of incorporation and bylaws in
the case of a corporation, (ii) the articles of formation and operating
agreement in the case of a limited liability company (iii) the partnership
agreement in the case of a partnership, and (iv) any other similar governing
document under which an entity was organized, formed or created and/or operates.

 

“Governmental Authority” means any (i) international, national, multinational,
federal, state, regional, municipal, local or other government, governmental or
public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, agency or instrumentality, domestic or foreign, including
ISO/RTOs, (ii) self-regulatory organization or stock exchange,
(iii) subdivision, agent, commission, board, or authority of any of the
foregoing, or (iv) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing.

 

“Governmental Charges” has the meaning assigned thereto in Section 7.3.

 

“Indemnifying Party” means a Person against whom a claim for indemnification is
asserted pursuant to Article 9.

 

“Interest Rate” means, for any day, the rate of interest equal to the
(a) overnight U.S. dollar London interbank offered rate on such day, and if such
rate is unavailable, (b) the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day by the Federal Reserve Bank of
New York.

 

“ISO/RTO” means an independent electricity system operator, a regional
transmission organization, national system operator or any other similar
organization overseeing the transmission of energy in any jurisdiction in which
the Zephyr Group owns assets or operates.

 

3

--------------------------------------------------------------------------------


 

“Laws” means any and all applicable (i) laws, constitutions, treaties, statutes,
codes, ordinances, principles of common law and equity, rules, regulations and
municipal bylaws whether domestic, foreign or international, (ii) judicial,
arbitral, administrative, ministerial, departmental and regulatory judgments,
orders, writs, injunctions, decisions, and awards of any Governmental Authority,
and (iii) policies, practices and guidelines of any Governmental Authority
which, although not actually having the force of law, are considered by such
Governmental Authority as requiring compliance as if having the force of law,
and the term “applicable,” with respect to such Laws and in the context that
refers to one or more Persons, means such Laws that apply to such Person or
Persons or its or their business, undertaking, property or securities at the
relevant time and that emanate from a Governmental Authority having jurisdiction
over the Person or Persons or its or their business, undertaking, property or
securities.

 

“Liabilities” has the meaning assigned thereto in Section 9.1.1.

 

“Manager Group” means the Manager and its direct and indirect Subsidiaries
(other than any member of the Zephyr Group).

 

“Manager Indemnified Parties” has the meaning assigned thereto in Section 9.1.1.

 

“Manager” has the meaning assigned thereto in the preamble.

 

“NYLD” has the meaning assigned thereto in the preamble.

 

“NYLD LLC” has the meaning assigned thereto in the preamble.

 

“NYLD Op” has the meaning assigned thereto in the preamble.

 

“Operating and Administrative Agreements” means the operating and administrative
agreements in effect as of the Effective Date between certain members of the
Zephyr Group and Affiliates of the Manager for such Zephyr Group members’
operating and administrative needs and, with respect to any Acquired Assets any
operating and administrative agreements between any of the Acquired Assets and
Affiliates of the Manager for such asset’s operating and administrative needs in
effect as of the date of acquisition of the Acquired Asset by a member of the
Zephyr Group.

 

“Operational and Other Services” means any services provided by any member of
the Manager Group to any member of the Zephyr Group, including financial
advisory, operations and maintenance, marketing, agency, development, operating
management and other services, including services provided under any Operating
and Administrative Agreement.

 

“Party” has the meaning assigned thereto in the preamble.

 

“Permit” means any consent, license, approval, registration, permit or other
authorization granted by any Governmental Authority.

 

“Person” means any natural person, partnership, limited partnership, limited
liability

 

4

--------------------------------------------------------------------------------


 

partnership, joint venture, syndicate, sole proprietorship, company or
corporation (with or without share capital), limited liability corporation,
unlimited liability company, joint stock company, unincorporated association,
trust, trustee, executor, administrator or other legal personal representative,
regulatory body or agency, government or Governmental Authority, authority or
entity however designated or constituted and pronouns have a similarly extended
meaning.

 

“Quarter” means a calendar quarter ending on the last day of March, June,
September or December.

 

“Rules” has the meaning assigned thereto in Section 11.2.1.

 

“Service Providers” means the Manager, any member of the Manager Group and any
other entity or individual that the Manager has arranged to provide the Services
to any Service Recipient.

 

“Service Recipient” means Zephyr and their Subsidiaries as of the Effective
Date, as well as any other direct and indirect Subsidiary of Zephyr acquired or
formed after the date hereof that receives Services from a Service Provider
pursuant to this Agreement.

 

“Services” has the meaning assigned thereto in Section 3.1.

 

“Subsidiary” means, with respect to any Person, (i) any other Person that is
directly or indirectly Controlled by such Person, (ii) any trust in which such
Person holds all of the beneficial interests or (iii) any partnership, limited
liability company or similar entity in which such Person holds all of the
interests other than the interests of any general partner, managing member or
similar Person.

 

“Third Party Claim” has the meaning assigned thereto in Section 9.1.2.

 

“Transaction Fees” means fees paid or payable by the Service Recipients, which
are on market terms, with respect to financial advisory services ordinarily
carried out by investment banks in the context of mergers and acquisitions
transactions.

 

“Zephyr” has the meaning assigned thereto in the preamble.

 

“Zephyr Group” means Zephyr and its direct and indirect Subsidiaries.

 

1.2          Headings and Table of Contents

 

The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.

 

1.3          Interpretation

 

In this Agreement, unless the context otherwise requires:

 

1.3.1       words importing the singular shall include the plural and vice
versa, words

 

5

--------------------------------------------------------------------------------


 

importing gender shall include all genders or the neuter, and words importing
the neuter shall include all genders;

 

1.3.2       the words “include”, “includes”, “including”, or any variations
thereof, when following any general term or statement, are not to be construed
as limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;

 

1.3.3       references to any Person include such Person’s successors and
permitted assigns;

 

1.3.4       any reference to a statute, regulation, policy, rule or instrument
shall include, and shall be deemed to be a reference also to, all amendments
made to such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;

 

1.3.5       any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;

 

1.3.6       where a reference in this Agreement is made to a Section or
Schedule, such reference shall be to a Section or Schedule to this Agreement
unless otherwise indicated;

 

1.3.7       in the event that any day on which any amount is to be determined or
any action is required to be taken hereunder is not a Business Day, then such
amount shall be determined or such action shall be required to be taken at or
before the requisite time on the next succeeding day that is a Business Day; and

 

1.3.8       except where otherwise expressly provided, all amounts in this
Agreement are stated and shall be paid in U.S. currency.

 

1.4          Service Recipients Third Party Beneficiaries

 

The Manager agrees that each of the Service Recipients, including any Service
Recipient formed or acquired after the Effective Date in accordance with
Section 2.2, shall be, and is hereby, named as express third-party beneficiaries
of this Agreement entitled to all the benefits conferred under this Agreement.

 

1.5          Actions by the Manager or the Service Recipients

 

Unless the context requires otherwise, where the consent of or a determination
is required by the Manager or Service Recipient hereunder, the Parties shall be
entitled to conclusively rely upon it having been given or taken, as applicable,
if, the Manager or such Service Recipient, as applicable, has communicated the
same in writing.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2
APPOINTMENT OF THE MANAGER

 

2.1          Appointment and Acceptance

 

2.1.1       Subject to and in accordance with the terms, conditions and
limitations in this Agreement, Zephyr hereby appoints the Manager to provide or
arrange for other Service Providers to provide the Services to the Service
Recipients.

 

2.1.2       The Manager hereby accepts the appointment provided for in
Section 2.1.1 and agrees to act in such capacity and to provide or arrange for
other Service Providers to provide the Services to the Service Recipients upon
the terms, conditions and limitations in this Agreement.

 

2.2          Other Service Recipients

 

The Parties acknowledge that any Subsidiary of Zephyr formed or acquired in the
future that is not a Service Recipient on the date hereof may become a Service
Recipient under this Agreement. In the event that any such addition results in
an amendment of the scope of the Services, such amendment shall be effectuated
as provided by Section 12.1.1.

 

2.3          Subcontracting and Other Arrangements

 

The Manager may subcontract to any other member of the Manager Group or any of
its Affiliates, or arrange for the provision of any or all of the Services to be
provided by it under this Agreement by any other member of the Manager Group or
any of its Affiliates, and Zephyr hereby consents to any such subcontracting or
arrangement; provided that the Manager shall remain responsible to the Service
Recipients for any Services provided by such Person. Any such subcontracting
will be subject to the terms of this Agreement and covered by the fees payable
under this Agreement.

 

ARTICLE 3
SERVICES AND POWERS OF THE MANAGER

 

3.1          Services

 

The Manager will provide, or arrange for the provision by other Service
Providers of, and will have the exclusive power and authority to provide or
arrange for the provision by other Service Providers of, the services set forth
on Appendix A, as such Appendix A may be updated from time to time in accordance
with this Agreement (the “Services”), to the Service Recipients.

 

3.2          Supervision of Manager’s Activities

 

The Manager shall, at all times, be subject to the supervision of the relevant
Service Recipient’s Governing Body and shall only provide or arrange for the
provision of such Services as such Governing Body may request from time to time.

 

7

--------------------------------------------------------------------------------


 

3.3          Restrictions on the Manager

 

3.3.1       The Manager shall, and shall cause any other Service Provider to,
refrain from taking any action that is not in compliance with or would violate
any Laws or that otherwise would not be permitted by the Governing Instruments
of the Service Recipients. If the Manager or any Service Provider is instructed
to take any action that is not in such compliance by a Service Recipient’s
Governing Body, such person will promptly notify such Governing Body of its
judgment that such action would not comply with or violate any such Laws or
otherwise would not be permitted by such Governing Instrument.

 

3.3.2       In performing its duties under this Agreement, each member of the
Manager Group shall be entitled to rely in good faith on qualified experts,
professionals and other agents (including on accountants, appraisers,
consultants, legal counsel and other professional advisors) and shall be
permitted to rely in good faith upon the direction of a Service Recipient’s
Governing Body to evidence any approvals or authorizations that are required
under this Agreement. All references in this Agreement to the Service Recipients
or Governing Body for the purposes of instructions, approvals and requests to
the Manager will refer to the Governing Body.

 

3.4          Errors and Omissions Insurance

 

The Manager shall, and shall cause any other Service Provider to, at all times
during the term of this Agreement maintain “errors and omissions” insurance
coverage and other insurance coverage which is customarily carried by Persons
performing functions that are similar to those performed by the Service
Providers under this Agreement with reputable insurance companies and in an
amount which is comparable to that which is customarily maintained by such other
Persons. In each case, the relevant Service Recipients shall be included as
additional insured or loss payees under the relevant policies.

 

ARTICLE 4
RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS

 

4.1          Other Activities

 

No member of the Manager Group (and no Affiliate, director, officer, member,
partner, shareholder or employee of any member of the Manager Group) shall be
prohibited from engaging in other business activities or sponsoring, or
providing services to, third parties that compete directly or indirectly with
the Service Recipients.

 

4.2          Independent Contractor, No Partnership or Joint Venture

 

The Parties acknowledge that the Manager is providing or arranging for the
provision of the Services hereunder as an independent contractor and that the
Service Recipients and the Manager are not partners or joint venturers with or
agents of each other, and nothing herein will be construed so as to make them
partners, joint venturers or agents or impose any liability for that reason on
any of them as a result of this Agreement; provided, however, that nothing
herein will be construed so as to prohibit the Service Recipients and the
Manager from embarking upon an investment together as partners, joint venturers
or in any other manner whatsoever.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5
MANAGEMENT AND EMPLOYEES

 

5.1          Management and Employees

 

5.1.1       The Manager shall arrange, or shall cause another member of the
Manager Group to arrange, for such qualified personnel and support staff to be
available to carry out the Services. Such personnel and support staff shall
devote such of their time to the provision of the Services to the Service
Recipients as the relevant member of the Manager Group reasonably deems
necessary and appropriate in order to fulfill its obligations hereunder. Such
personnel and support staff need not have as their primary responsibility the
provision of the Services to the Service Recipients or be dedicated exclusively
to the provision of the Services to the Service Recipients.

 

5.1.2       Zephyr shall, and shall cause each of the other Service Recipients
to, do all things reasonably necessary on its part as requested by any member of
the Manager Group consistent with the terms of this Agreement to enable such
member of the Manager Group to fulfill its obligations, covenants and
responsibilities hereunder, including making available to such member of the
Manager Group, and granting such member of the Manager Group access to, the
employees and contractors of the Service Recipients as any member of the Manager
Group may from time to time reasonably request.

 

5.1.3       The Manager agrees, and agrees to cause the Manager Group, to
exercise the power and discharge the duties conferred under this Agreement
honestly and in good faith, and to exercise the degree of care, diligence and
skill that a reasonably prudent person would exercise in comparable
circumstances. Manager shall be responsible for any member of the Manager
Group’s failure to exercise such power and duties in accordance with the
standards set forth in this Section 5.1.3.

 

ARTICLE 6
INFORMATION AND RECORDS

 

6.1          Books and Records

 

The Manager shall, or shall cause any other member of the Manager Group to, as
applicable, maintain proper books, records and documents on behalf of each
Service Recipient, in which complete, true and correct entries, in conformity in
all material respects with GAAP and all requirements of applicable Laws, will be
made.

 

6.2          Examination of Records by the Service Recipients

 

Upon reasonable prior notice by the Service Recipients to the relevant member of
the Manager Group, the relevant member of the Manager Group will make available
to the Service Recipients and their authorized representatives, for examination
during normal business hours on any Business Day, all books, records and
documents required to be maintained under Section 6.1. In addition, the
applicable member of the Manager Group will make available to the Service
Recipients or their authorized representatives such financial and operating data
in respect of the performance of the Services under this Agreement as may be in
existence and as the

 

9

--------------------------------------------------------------------------------


 

Service Recipients or their authorized representatives will from time to time
reasonably request, including for the purposes of conducting any audit in
respect of expenses of the Service Recipients or other matters necessary or
advisable to be audited in order to conduct an audit of the financial affairs of
the Service Recipients. Any examination of records will be conducted in a manner
which will not unduly interfere with the conduct of the business of any member
of the Manager Group in the ordinary course.

 

6.3          Access to Information by Manager Group

 

6.3.1       Zephyr shall, and shall cause the other Service Recipients to:

 

6.3.1.1        grant, or cause to be granted, to the Manager Group full access
to all documentation and information reasonably necessary in order for the
Manager Group to perform its obligations, covenants and responsibilities
pursuant to the terms hereof and to enable the Manager Group to provide the
Services; and

 

6.3.1.2        provide, or cause to be provided, all documentation and
information as may be reasonably requested by any member of the Manager Group,
and promptly notify the appropriate member of the Manager Group of any material
facts or information of which the Service Recipients are aware, including any
known, pending or threatened suits, actions, claims, proceedings or orders by or
against any member of the Zephyr Group before any Governmental Authority, that
may affect the performance of the obligations, covenants or responsibilities of
the Manager Group pursuant to this Agreement, including maintenance of proper
financial records.

 

6.4          Additional Information

 

The Parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any of the Service
Providers or any of its Affiliates has an interest and that, subject to
compliance with this Agreement, none of the Service Providers or any of their
respective Affiliates will be liable to account to the Service Recipients with
respect to such activities or results; provided, however, that the relevant
Service Provider will not (and will cause its Affiliates not to), in making any
use of such additional information, do so in any manner that the relevant
Service Provider or its Affiliates knows, or ought reasonably to know, would
cause or result in a breach of any confidentiality provision of agreements to
which any Service Recipient is a party or is bound.

 

6.5          Confidential Information

 

Manager shall not, and shall cause the other members of the Management Group not
to, without the prior written consent of Zephyr, publicly disclose any
information it may have or obtain, in Manager’s capacity as a manager under this
Agreement, concerning the Service Recipients and their respective assets,
business, operations or prospects (the “Confidential Information”); provided,
however, that Confidential Information shall not include information that
(a) becomes generally available to the public other than as a result of a
disclosure by a

 

10

--------------------------------------------------------------------------------


 

member of the Manager Group or any of its directors, officers, agents, or other
representatives, (b) becomes available to a member of the Manager Group or any
of its directors, officers, agents, or other representatives on a
nonconfidential basis prior to its disclosure by the Service Recipients or their
respective Affiliates, or their respective directors, officers, agents, or other
representatives (and is not received in any other capacity of the members of the
Manager Group) or (c) is required or requested to be disclosed by a member of
the Manager Group as a result of any applicable legal or regulatory requirement
or rule or regulation of any stock exchange, or other regulatory authority
having jurisdiction over such member of the Manager Group. Notwithstanding the
foregoing, the members of the Manager Group may disclose Confidential
Information received by them to their employees, consultants, legal counsel, or
other agents involved in providing services under this Agreement; provided, that
Manager informs each such Person who has access to the Confidential Information
of the confidential nature of such Confidential Information, the terms of this
Agreement, and that such terms apply to them. If any member of the Manager Group
is required to disclose information pursuant to clause (c) or (d) above, such
member of the Manager Group will provide the Zephyr with prompt written notice
so that the Zephyr may seek a protective order or other appropriate remedy or
waive compliance with the non-disclosure provisions of this Section 6.5 with
respect to the information required to be disclosed. If such protective order or
other remedy is not obtained, Manager will furnish only that portion of such
information that counsel advises is legally required to be furnished and will
exercise reasonable efforts, at Zephyr’s expense, to obtain reliable assurance
that confidential treatment will be accorded such information. Notwithstanding
anything contained in this Agreement to the contrary, the obligations of Manager
set forth in this Section 6.5 shall survive any termination of this Agreement
for a period of 12 months after such termination.

 

ARTICLE 7
FEES AND EXPENSES

 

7.1                               Annual Fee

 

7.1.1                     Zephyr, on behalf of the Service Recipients, hereby
agrees to pay, during the term of this Agreement, the Annual Fee. The Annual Fee
shall be pro-rated and paid quarterly in arrears. For purposes of the initial
payment hereunder, the Annual Fee will accrue commencing on the Effective Date
and will be pro-rated based on the actual number of days during the first
Quarter in which this Agreement is in effect.

 

7.1.2                     The Annual Fee will not be reduced by operation of
this Agreement by the amount of (i) any fees for Operational and Other Services
that are paid or payable by any member of the Zephyr Group to any member of the
Manager Group or (ii) any Transaction Fees.

 

7.1.3                     Notwithstanding Section 7.1.2, the Annual Fee will be
offset against the Annual Fee (as defined in the Corresponding MSA) payable
under the Corresponding MSA.

 

7.2                               Computation and Payment of Quarterly Annual
Fee

 

7.2.1                     Following the end of each Quarter, Manager shall
prepare and deliver to Zephyr the accrued quarterly installment of the Annual
Fee for such Quarter. Zephyr will, subject

 

11

--------------------------------------------------------------------------------


 

to any offset as contemplated by Section 7.1.3, pay the quarterly installment of
the Annual Fee for each Quarter as soon as practicable following the end of the
Quarter with respect to which such payment is due, but in any event no later
than 30 days following the end of such Quarter.

 

7.3                               Governmental Charges

 

Zephyr, on behalf of the Service Recipients, shall pay or reimburse the relevant
member of the Manager Group for all sales taxes, use taxes, value added taxes,
withholding taxes or other similar taxes, customs duties or other governmental
charges (“Governmental Charges”) that are levied or imposed by any Governmental
Authority on such member of the Manager Group by reason of the provision of the
Services by such member of the Manager Group in connection with this Agreement
or any other agreement contemplated by this Agreement, or the fees or other
amounts payable in connection therewith, except for any income taxes,
corporation taxes, capital taxes or other similar taxes payable by any member of
the Manager Group which are personal to such member of the Manager Group. Any
failure by any member of the Manager Group to collect monies on account of these
Governmental Charges shall not constitute a waiver of the right to do so.
Governmental Charges will be offset against Governmental Charges (as defined in
the Corresponding MSA) payable under the Corresponding MSA.

 

7.4                               Computation and Payment of Governmental
Charges

 

From time to time the Manager shall, or shall cause the other Service Providers
to, prepare statements (each an “Expense Statement”) documenting the
Governmental Charges to be reimbursed pursuant to this Article 7 and shall
deliver such statements to the relevant Service Recipient. All Governmental
Charges reimbursable pursuant to this Article 7 shall, subject to any offset as
contemplated by Section 7.3, be reimbursed by Zephyr, on behalf of the Service
Recipients, no later than the date which is 30 days after receipt of an Expense
Statement. The provisions of this Section 7.4 shall survive the termination of
this Agreement.

 

ARTICLE 8
REPRESENTATIONS AND WARRANTIES
OF THE MANAGER AND THE SERVICE RECIPIENTS

 

8.1                               Representations and Warranties of the Manager

 

The Manager hereby represents and warrants to the Service Recipients that:

 

8.1.1                     it is validly organized and existing under the laws of
the State of Delaware;

 

8.1.2                     it, or any another Service Provider, as applicable,
holds, and shall hold, such Permits as are necessary to perform its obligations
hereunder and is not aware of, or shall inform the Service Recipients promptly
upon knowledge of, any reason why such Permits might be cancelled;

 

8.1.3                     it has the power, capacity and authority to enter into
this Agreement and to perform its obligations hereunder;

 

12

--------------------------------------------------------------------------------


 

8.1.4                     it has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;

 

8.1.5                     the execution and delivery of this Agreement by it and
the performance by it of its obligations hereunder do not and will not
contravene, breach or result in any default under its Governing Instruments, or
under any mortgage, lease, agreement or other legally binding instrument, Permit
or applicable Law to which it is a party or by which it or any of its properties
or assets may be bound, except for any such contravention, breach or default
which would not have a material adverse effect on the business, assets,
financial condition or results of operations of the Manager;

 

8.1.6                     no authorization, consent or approval, or filing with
or notice to any Person is required in connection with the execution, delivery
or performance by it of this Agreement; and

 

8.1.7                     this Agreement constitutes its valid and legally
binding obligation, enforceable against it in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, moratorium, fraudulent conveyance,
reorganization and other laws of general application limiting the enforcement of
creditors’ rights and remedies generally and (ii) general principles of equity,
including standards of materiality, good faith, fair dealing and reasonableness,
equitable defenses and limits as to the availability of equitable remedies,
whether such principles are considered in a proceeding at law or in equity.

 

8.2                               Representations and Warranties of the Service
Recipients

 

Zephyr hereby represents and warrants, on its behalf and on behalf of each of
the other Service Recipients, to the Manager that:

 

8.2.1                     it is validly organized and existing under the Laws
governing its formation and organization;

 

8.2.2                     it, or the relevant Service Recipient, holds such
Permits necessary to own and operate the projects and entities that it directly
or indirectly owns or operates from time to time and is not aware of any reason
why such Permits might be cancelled;

 

8.2.3                     it has the power, capacity and authority to enter into
this Agreement and to perform its duties and obligations hereunder;

 

8.2.4                     it has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;

 

8.2.5                     the execution and delivery of this Agreement by it and
the performance by it of its obligations hereunder do not and will not
contravene, breach or result in any default under its Governing Instruments, or
under any mortgage, lease, agreement or other legally binding instrument, Permit
or applicable Law to which it is a party or by which any of its properties or
assets may be bound, except for any such contravention, breach or default which
would not have a material adverse effect on the business, assets, financial
condition or results of operations of the Service Recipients as a whole;

 

13

--------------------------------------------------------------------------------


 

8.2.6                     no authorization, consent or approval, or filing with
or notice to any Person is required in connection with the execution, delivery
or performance by it of this Agreement; and

 

8.2.7                     this Agreement constitutes its valid and legally
binding obligation, enforceable against it in accordance with its terms, subject
to: (i) applicable bankruptcy, insolvency, moratorium, fraudulent conveyance,
reorganization and other laws of general application limiting the enforcement of
creditors’ rights and remedies generally; and (ii) general principles of equity,
including standards of materiality, good faith, fair dealing and reasonableness,
equitable defenses and limits as to the availability of equitable remedies,
whether such principles are considered in a proceeding at law or in equity.

 

ARTICLE 9
LIABILITY AND INDEMNIFICATION

 

9.1                               Indemnity

 

9.1.1                     Zephyr hereby agrees, to the fullest extent permitted
by applicable Laws, to indemnify and hold harmless, and to cause each other
Service Recipient to indemnify and hold harmless, each member of the Manager
Group, any of its Affiliates (other than any member of the Zephyr Group) and any
directors, officers, agents, members, partners, stockholders and employees and
other representatives of each of the foregoing (each, a “Manager Indemnified
Party”) from and against any claims, liabilities, losses, damages (but expressly
excluding any consequential damages that were not reasonably foreseeable and
punitive damages, except to the extent awarded in a final judgment in respect of
a Third Party Claim), costs or expenses (including legal fees) (“Liabilities”)
incurred by them or threatened in connection with any and all actions, suits,
investigations, proceedings or claims of any kind whatsoever, whether arising
under statute or action of a Governmental Authority or otherwise or in
connection with the business, investments and activities of the Service
Recipients or in respect of or arising from this Agreement or the Services
provided hereunder (“Claims”), including any Claims arising on account of the
Governmental Charges contemplated by Section 7.3; provided, that no Manager
Indemnified Party shall be so indemnified with respect to any Claim to the
extent that such Claim is finally determined by a final and non-appealable
judgment entered by a court of competent jurisdiction, or pursuant to a
settlement agreement agreed to by such Manager Indemnified Party, to have
resulted from such Manager Indemnified Party’s bad faith, fraud, willful
misconduct or gross negligence or, in the case of a criminal matter, conduct
undertaken with knowledge that the conduct was unlawful.

 

9.1.2                     If any action, suit, investigation, proceeding or
claim is made or brought by any third party with respect to which an
Indemnifying Party is obligated to provide indemnification under this Agreement
(a “Third Party Claim”), the Manager Indemnified Party will have the right to
employ its own counsel in connection therewith, and the reasonable fees and
expenses of such counsel, as well as the reasonable costs (excluding an amount
reimbursed to such Manager Indemnified Party for the time spent in connection
therewith) and out-of-pocket expenses incurred in connection therewith

 

14

--------------------------------------------------------------------------------


 

will be paid by the Indemnifying Party in such case, as incurred but subject to
recoupment by the Indemnifying Party if ultimately it is not liable to pay
indemnification hereunder.

 

9.1.3                     The Manager Indemnified Party and the Indemnifying
Party agree that, promptly after the receipt of notice of the commencement of
any Third Party Claim, the Manager Indemnified Party will notify the
Indemnifying Party in writing of the commencement of such Third Party Claim
(provided, that any accidental failure to provide any such notice will not
prejudice the right of any such Manager Indemnified Party hereunder) and,
throughout the course of such Third Party Claim, such Manager Indemnified Party
will use its reasonable best efforts to provide copies of all relevant
documentation to such Indemnifying Party, and to keep the Indemnifying Party
apprised of the progress thereof, and to discuss with the Indemnifying Party all
significant actions proposed.

 

9.1.4                     The Parties expressly acknowledge and agree that the
right to indemnity provided in this Section 9.1 shall be in addition to and not
in derogation of any other liability which the Indemnifying Party in any
particular case may have or of any other right to indemnity or contribution
which any Manager Indemnified Party may have by statute or otherwise at law.

 

9.1.5                     The indemnity provided in this Section 9.1 shall
survive the completion of Services rendered under, or any termination or
purported termination of, this Agreement.

 

9.2                               Limitation of Liability

 

9.2.1                     The Manager assumes no responsibility under this
Agreement other than to render the Services in good faith and will not be
responsible for any action of a Service Recipient’s Governing Body in following
or declining to follow any advice or recommendations of the relevant Service
Provider.

 

9.2.2                     The Service Recipients hereby agree that no Manager
Indemnified Party will be liable to a Service Recipient, a Service Recipient’s
Governing Body (including, for greater certainty, a director or officer of a
Service Recipient or another individual with similar function or capacity) or
any security holder or partner of a Service Recipient for any Liabilities that
may occur as a result of any acts or omissions by the Manager Indemnified Party
pursuant to or in accordance with this Agreement, except to the extent that such
Liabilities are finally determined by a final and non-appealable judgment
entered by a court of competent jurisdiction to have resulted from the Manager
Indemnified Party’s bad faith, fraud, willful misconduct or gross negligence, or
in the case of a criminal matter, conduct undertaken with knowledge that the
conduct was unlawful.

 

9.2.3                     The maximum amount of the aggregate liability of the
Manager Indemnified Parties pursuant to this Agreement will be equal to the
amounts previously payable (not taking into account any offset contemplated by
Article 7) in respect of Services pursuant to this Agreement in the two most
recent calendar years by the Service Recipients pursuant to Article 7.

 

15

--------------------------------------------------------------------------------


 

9.2.4                     For the avoidance of doubt, the provisions of this
Section 9.2 shall survive the completion of the Services rendered under, or any
termination or purported termination of, this Agreement.

 

9.3                               Benefit to all Manager Indemnified Parties

 

9.3.1                     Zephyr on behalf of itself and the other Service
Recipients, hereby constitute the Manager as trustee for each of the Manager
Indemnified Parties of the covenants of the Service Recipients under this
Article 9 with respect to such Manager Indemnified Parties and the Manager
hereby accepts such trust and agrees to hold and enforce such covenants on
behalf of the Manager Indemnified Parties.

 

9.3.2                     The Manager hereby constitutes the Service Recipients
as trustees for each Service Recipient’s Governing Body (including, for greater
certainty, a director or officer of a Service Recipient or another individual
with similar function or capacity) or any security holder or partner of a
Service Recipient, of the covenants of the Manager under this Article 9 with
respect to such parties and the Service Recipients hereby accept such trust and
agree to hold and enforce such covenants on behalf of such parties.

 

ARTICLE 10
TERM AND TERMINATION

 

10.1                        Term

 

This Agreement shall continue in full force and effect in perpetuity until
terminated in accordance with Section 10.2, Section 10.3 or Section 12.1.1.

 

10.2                        Termination by the Service Recipients

 

10.2.1              Zephyr, on behalf of the Service Recipients, may, subject to
Section 10.2.2, terminate this Agreement effective upon 30 days’ prior written
notice of termination to the Manager without payment of any termination fee if:

 

10.2.1.1                  any member of the Manager Group defaults in the
performance or observance of any material term, condition or agreement contained
in this Agreement in a manner that results in material harm to the Service
Recipients and such default continues for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30-day period;

 

10.2.1.2                  any member of the Manager Group engages in fraud,
misappropriation of funds or embezzlement against any Service Recipient;

 

10.2.1.3                  any member of the Manager Group is grossly negligent
in the performance of its obligations under this Agreement, and such gross
negligence results in material harm to the Service Recipients;

 

10.2.1.4                  the Manager or Zephyr makes a general assignment for
the benefit of its

 

16

--------------------------------------------------------------------------------


 

creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency.

 

10.2.2              This Agreement may only be terminated pursuant to
Section 10.2.1 above by Zephyr with the prior approval of a majority of the
members of the Board of Directors.

 

10.2.3              This Agreement may also be terminated by Zephyr pursuant to
Section 12.1.1 with the prior approval of a majority of the members of the Board
of Directors.

 

10.2.4              Zephyr hereby agrees and confirms that this Agreement may
not be terminated due solely to the poor performance or underperformance of any
of their Subsidiaries or the Business or any investment made by any member of
the Zephyr Group on the recommendation of any member of the Manager Group.

 

10.3                        Termination by the Manager

 

10.3.1              The Manager may terminate this Agreement effective upon 180
days’ prior written notice of termination to Zephyr without payment of any
termination fee if:

 

10.3.1.1                  any Service Recipient defaults in the performance or
observance of any material term, condition or agreement contained in this
Agreement in a manner that results in material harm to the Manager and such
default continues for a period of 30 days after written notice thereof
specifying such default and requesting that the same be remedied in such 30-day
period; or

 

10.3.1.2                  any Service Recipient makes a general assignment for
the benefit of its creditors, institutes proceedings to be adjudicated
voluntarily bankrupt, consents to the filing of a petition of bankruptcy against
it, is adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent, seeks reorganization under any bankruptcy law or consents to the
filing of a petition seeking such reorganization or has a decree entered against
it by a court of competent jurisdiction appointing a receiver liquidator,
trustee or assignee in bankruptcy or in insolvency.

 

10.4                        Survival Upon Termination

 

If this Agreement is terminated pursuant to this Article 10 or Article 12, such
termination will be without any further liability or obligation of any Party,
except as provided in Section 1.3, Section 6.4, Section 6.5, Article 9, this
Section 10.4, Section 10.6, Article 11, Section 12.3, Section 12.4,
Section 12.5, Section 12.6, Section 12.7, Section 12.8, Section 12.9 and
Section 12.10.

 

17

--------------------------------------------------------------------------------


 

10.5                        Action Upon Termination

 

10.5.1              From and after the effective date of the termination of this
Agreement, the Manager shall not be entitled to receive the Annual Fee for
further Services under this Agreement, but will be paid all compensation
accruing to and including the date of termination (including such day).

 

10.5.2              Upon any termination of this Agreement, the Manager shall
promptly:

 

10.5.2.1                  after deducting any accrued compensation and
reimbursements to which it is then entitled, pay to the Service Recipients all
money collected and held for the account of the Service Recipients pursuant to
this Agreement;

 

10.5.2.2                  deliver to the Service Recipients’ Governing Bodies a
full accounting, including a statement showing all payments collected by it and
a statement of all money held by it, covering the period following the date of
the last accounting furnished to the Governing Bodies with respect to the
Service Recipients; and

 

10.5.2.3                  deliver to the Service Recipients’ Governing Bodies
all property and documents of the Service Recipients then in the custody of the
Manager Group.

 

10.6                        Release of Money or other Property Upon Written
Request

 

The Manager hereby agrees that any money or other property of the Service
Recipients or their Subsidiaries held by the Manager Group under this Agreement
shall be held by the relevant member of the Manager Group as custodian for such
Person, and the relevant member of the Manager Group’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by such Person. Upon the receipt by the relevant member of the Manager
Group of a written request signed by a duly authorized representative of a
Service Recipient requesting the relevant member of the Manager Group to release
to the Service Recipient any money or other property then held by the relevant
member of the Manager Group for the account of such Service Recipient under this
Agreement, the relevant member of the Manager Group shall release such money or
other property to the Service Recipient promptly, but in no event later than
7 days following such request. The relevant member of the Manager Group shall
not be liable to any Service Recipient, a Service Recipient’s Governing Body or
any other Person for any acts performed or omissions to act by a Service
Recipient in connection with the money or other property released to the Service
Recipient in accordance with the second sentence of this Section 10.6. Each
Service Recipient shall indemnify and hold harmless the relevant member of the
Manager Group, any of its Affiliates (other than any member of the Zephyr Group)
and any directors, officers, agents, members, partners, shareholders and
employees and other representatives of each of the foregoing from and against
any and all Liabilities which arise in connection with the relevant member of
the Manager Group’s release of such money or other property to such Service
Recipient in accordance with the terms of this Section 10.6. Indemnification
pursuant to this provision shall be in addition to any right of such Persons to
indemnification under Section 10.1. For the avoidance of doubt, the provisions
of this Section 10.6 shall survive termination of this Agreement. The Service
Recipients hereby constitute the Manager as trustee for each Person entitled to
indemnification pursuant to this Section 10.6 of the covenants of the Service
Recipients under this Section 10.6 with respect to such Persons and the Manager
hereby accepts such trust and agrees to hold and enforce such

 

18

--------------------------------------------------------------------------------


 

covenants on behalf of such Persons.

 

ARTICLE 11
ARBITRATION

 

11.1                        Dispute

 

Any dispute or disagreement of any kind or nature between the Parties arising
out of or in connection with this Agreement (a “Dispute”) shall be resolved in
accordance with this Article 11.

 

11.2                        Arbitration

 

11.2.1              Any Dispute shall be submitted to arbitration (the
“Arbitration”) by three (3) Arbitrators pursuant to the procedure set forth in
this Section 11.2 and pursuant to the then current Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”). If the
provisions of this Section 11.2 are inconsistent with the provisions of the
Rules and to the extent of such inconsistency, the provisions of this
Section 11.2 shall prevail in any Arbitration.

 

11.2.2              Any Party may make a demand for Arbitration by sending a
notice in writing to any other Party, setting forth the nature of the Dispute,
the amount involved and the name of one arbitrator appointed by such Party. The
demand for Arbitration shall be made no later than thirty (30) days after the
event giving rise to the Dispute.

 

11.2.3              Within thirty (30) days after any demand for Arbitration
under Section 11.2.2, the other Party shall send a responding statement, which
shall contain the name of one arbitrator appointed by the responding Party.

 

11.2.4              Within thirty (30) days of the appointment of the second
arbitrator, the two party-appointed arbitrators shall appoint the third
arbitrator, who shall act as the chair of the arbitration panel. The third
arbitrator shall be appointed from the AAA National Roster (collectively with
the two party-appointed arbitrators, the “Arbitrators”).

 

11.2.5              In connection with any Arbitration, the Arbitrators shall
allow reasonable requests for (i) the production of documents relevant to the
dispute and (ii) taking of depositions.

 

11.2.6              The seat of the arbitration will be the State of Delaware
and the language of the arbitration will be English. The Arbitration hearings
shall be held in a location in the State of Delaware specified in the demand for
Arbitration and shall commence no later than thirty (30) days after the
determination of the Arbitrator under Section 11.2.4.

 

11.2.7              The decision of the Arbitrators shall be made not later than
sixty (60) days after its appointment. The decision of the Arbitrators shall be
final without appeal and binding on the Parties, and may be enforced in any
court of competent jurisdiction.

 

11.2.8              Each Party involved in the Dispute shall bear the costs and
expenses of all lawyers, consultants, advisors, witnesses and employees retained
by it in any Arbitration. The expenses of the Arbitrators shall be paid equally
by the Parties unless the Arbitrators

 

19

--------------------------------------------------------------------------------


 

otherwise provides in its award.

 

11.2.9              Notwithstanding any conflicting choice of law provisions in
this Agreement or any applicable principles of conflicts of law, the arbitration
provisions set forth herein, and any Arbitration conducted hereunder, shall be
governed exclusively by the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

 

11.2.10       Judgment on the award rendered by the Arbitrators may be entered
in any court having jurisdiction thereof.

 

11.3                        Continued Performance

 

During the conduct of Dispute resolution procedures pursuant to this Article 11,
the Parties shall continue to perform their respective obligations under this
Agreement and neither Party shall exercise any other remedies to resolve a
Dispute.

 

11.4                        Urgent Relief

 

Nothing in this Article 11 will prejudice the right of a Party to seek urgent
injunctive or declaratory relief from a court pursuant to Section 12.8.2.

 

ARTICLE 12
GENERAL PROVISIONS

 

12.1                        Amendment, Waiver

 

12.1.1              Zephyr is entitled to amend the scope of the Services,
including by reducing the number of Service Recipients or the nature or
description of the Services or otherwise, by providing 90 days’ prior written
notice to the Manager; provided, however, that Zephyr may not increase the scope
of the Services without the Manager’s prior written consent (not to be
unreasonably withheld, conditioned or delayed); provided, further, however, that
prior to such modification, Zephyr and the Manager shall agree in writing to any
modification of the Annual Fee resulting from such change in scope. Subject to
Section 10.2.3, in the event that Zephyr and the Manager are unable to agree on
a modified Annual Fee, Zephyr may terminate this Agreement after the end of such
90-day period by providing 30 days’ prior written notice to the Manager.
Notwithstanding the notice period set forth in this Section 12.1.1, in the event
of an assignment pursuant to Section 12.2.1(ii) below, Zephyr may amend the
scope of Services as set forth in this Section 12.1.1 by providing 30 days’
prior written notice to the Manager.

 

12.1.2              Except as expressly provided in this Agreement, no amendment
or waiver of this Agreement, except pursuant to the first sentence of
Section 12.1.1 above, will be binding unless the prior approval of a majority of
the members of the Board of Directors is obtained and the amendment or waiver is
executed in writing by the Party to be bound thereby. No waiver of any provision
of this Agreement will constitute a waiver of any other provision nor will any
waiver of any provision of this Agreement constitute a continuing waiver unless
otherwise expressly provided. A Party’s failure or delay in exercising any right
under this Agreement will not operate as a waiver of that right. A

 

20

--------------------------------------------------------------------------------


 

single or partial exercise of any right will not preclude a Party from any other
or further exercise of that right or the exercise of any other right.

 

12.2                        Assignment

 

12.2.1              This Agreement shall not be assigned by the Manager without
the prior written consent of Zephyr, except (i) pursuant to Section 2.3, (ii) in
the case of assignment to a Person that is the Manager’s successor by merger,
consolidation or purchase of assets, in which case the successor shall be bound
under this Agreement and by the terms of the assignment in the same manner as
the Manager is bound under this Agreement or (iii) to an Affiliate of the
Manager or a Person that is, in the reasonable and good faith determination of
the Board of Directors, an experienced and reputable manager, in which case the
Affiliate or assignee shall be bound under this Agreement and by the terms of
the assignment in the same manner as the Manager is bound under this Agreement.
In addition, provided, that the Manager provides prior written notice to the
Service Recipients for informational purposes only, nothing contained in this
Agreement shall preclude any pledge, hypothecation or other transfer or
assignment of the Manager’ rights under this Agreement, including any amounts
payable to the Manager under this Agreement, to a bona fide lender as security.

 

12.2.2              This Agreement shall not be assigned by any of the Service
Recipients without the prior written consent of the Manager, except in the case
of assignment by any such Service Recipient to a Person that is its successor by
merger, consolidation or purchase of assets, in which case the successor shall
be bound under this Agreement and by the terms of the assignment in the same
manner as such Service Recipient is bound under this Agreement.

 

12.2.3              Any purported assignment of this Agreement in violation of
this Article 12 shall be null and void.

 

12.3                        Failure to Pay When Due

 

Any amount payable by any Service Recipient to any member of the Manager Group
hereunder which is not remitted when so due will remain due (whether on demand
or otherwise) and interest will accrue on such overdue amounts (both before and
after judgment) at a rate per annum equal to the Interest Rate.

 

12.4                        Invalidity of Provisions

 

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the Parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The Parties
will engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.

 

21

--------------------------------------------------------------------------------


 

12.5                        Entire Agreement

 

This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute) and there are no
agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made either prior to,
contemporaneous with, or after entering into this Agreement, by any Party or its
directors, officers, employees or agents, to any other Party or its directors,
officers, employees or agents, except to the extent that the same has been
reduced to writing and included as a term of this Agreement, and none of the
Parties has been induced to enter into this Agreement by reason of any such
warranty, representation, opinion, advice or assertion of fact. Accordingly,
there will be no liability, either in tort or in contract, assessed in relation
to any such warranty, representation, opinion, advice or assertion of fact,
except to the extent contemplated above.

 

For the avoidance of doubt, nothing in this Agreement should be construed or
interpreted as an amendment, modification or termination of, or conflict with,
any of the Operating and Administrative Agreements. Each such agreement, and all
its terms, including payments to be made thereunder, shall survive the entry
into this Agreement and shall terminate in accordance with its terms.

 

12.6                        Mutual Waiver of Jury Trial

 

AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO
THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH
PARTY EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.

 

12.7                        Consent to Jurisdiction

 

EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
DELAWARE COURT OF CHANCERY OR, TO THE EXTENT SUCH COURT DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF DELAWARE, FOR THE PURPOSES OF ANY SUIT, ACTION
OR OTHER PROCEEDING TO ENFORCE THE ARBITRATION PROVISION IN ARTICLE 11 OR TO
SPECIFICALLY ENFORCE THE TERMS OF THIS AGREEMENT PURSUANT TO SECTION 12.8.2. THE
DECISION IN ANY ARBITRATION SHALL BE FINAL AND BINDING AND MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF. IF ANY PARTY FAILS TO APPEAR AT ANY PROPERLY
NOTICED ARBITRATION PROCEEDING, AN AWARD MAY BE ENTERED AGAINST THAT PARTY IN A
COURT HAVING JURISDICTION THEREOF.

 

12.8                        Governing Law

 

12.8.1              The internal law of the State of Delaware will govern and be
used to construe this Agreement without giving effect to applicable principles
of conflicts of law to the extent

 

22

--------------------------------------------------------------------------------


 

that the application of the laws of another jurisdiction would be required
thereby.

 

12.8.2              The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement and the transactions
contemplated hereby were not performed in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and the transactions contemplated hereby and to enforce specifically the terms
and provisions of this Agreement and the transactions contemplated hereby in the
courts of Delaware, this being in addition to any other remedy to which such
Party is entitled at law or in equity.

 

12.9                        Enurement

 

This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

 

12.10                 Notices

 

Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (i) when delivered personally to the recipient, (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the addresses specified below, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Any Party may change
such Party’s address for receipt of notice by giving prior written notice of the
change to the sending Party as provided herein. Notices and other communications
will be addressed as follows:

 

If to the Service Recipients:

 

Zephyr Renewables LLC
100 California Street
Suite 200
Carlsbad, CA 92008
Attn: Alicia Stevenson
Email: Alicia.stevenson@nrg.com

 

With a copy (which shall not constitute notice) to:

 

Zephyr Renewables LLC
5790 Fleet Street
Suite 200
Carlsbad, CA 92008
Attn: General Counsel
Email: Jennifer.hein@nrg.com

 

23

--------------------------------------------------------------------------------


 

If to the Manager:

 

NRG Yield, Inc.
300 Carnegie Center, Suite 300
Princeton, NJ 08540
Attn: Chad Plotkin, Chief Financial Officer
Email:            chad.plotkin@nrg.com

ogc@nrgyield.com

 

12.11                 Further Assurances

 

Each of the Parties will promptly do, make, execute or deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Party may reasonably require from time to time for the purpose of
giving effect to this Agreement and will use reasonable efforts and take all
such steps as may be reasonably within its power to implement to their full
extent the provisions of this Agreement.

 

12.12                 Counterparts

 

This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.

 

(Signature pages follow)

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

ZEPHYR RENEWABLES LLC

 

 

 

By:

/s/ Craig Cornelius

 

 

Name:

Craig Cornelius

 

 

Title:

President

 

[Signature Page to Master Services Agreement]

 

--------------------------------------------------------------------------------


 

 

NRG YIELD, INC., as Manager

 

 

 

By:

/s/ Chad Plotkin

 

 

Name:

Chad Plotkin

 

 

Title:

Senior Vice President & CFO

 

 

NRG YIELD LLC, as Manager

 

 

 

By:

/s/ Chad Plotkin

 

 

Name:

Chad Plotkin

 

 

Title:

Senior Vice President, CFO & Treasurer

 

 

NRG YIELD OPERATING LLC, as Manager

 

 

 

By:

/s/ Chad Plotkin

 

 

Name:

Chad Plotkin

 

 

Title:

Senior Vice President, CFO & Treasurer

 

[Signature Page to Master Services Agreement]

 

--------------------------------------------------------------------------------